DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 12/21/2021 have been considered and entered.  Claims 1-12, 14, and 19 have been canceled and claims 13 and 24 have been amended.  Therefore, claims 13, 15-18, and 20-24 are now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 15-18, 20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in fig. 11 of Zimmermann et al. (US 6,328,655 B1) in view of Wendler (US 3,665,231) and Sommer (US 4,921,078), and further in view of Mabee (US 5,172,798). 
Regarding claim 13, Zimmermann et al. discloses a gear system (note fig. 11 and abstract), comprising: 
a gear unit (note the gearing in abstract and col. 1, lines 26-58), a sliding clutch (60) with a brake surface part (63, 63’), and a shaft (10) is supported in a housing part via a first bearing (note the left bearing shown in fig. 11) and a second bearing (note the right bearing shown in fig. 11).  
Zimmermann et al. fails to disclose an electromagnetically actuable brake, including a coil core connected to a brake surface part in a torsion-resistant manner; wherein the brake surface part is connected to a bearing flange, the bearing flange is connected to a cover part, which is connected to a housing part of the gear unit, the bearing flange including a bearing mount; wherein a driver is connected to the shaft in a torsion-resistant manner, the driver having an external tooth system in engagement with an internal tooth system of a brake pad carrier 
The modified system of Zimmermann et al. as set forth above discloses all claimed limitations including the cover part but fails to disclose a shaft sealing ring provided on the shaft as recited in the claim.  However, Mabee discloses a similar system comprising a cover part (note the unlabeled plate adjacent to the bearing B1 in fig. 1) accommodating a shaft sealing ring (note the unlabeled seal adjacent to the bearing B1 provided on the shaft 16 as shown in fig. 1) provided on the shaft.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified system of Zimmermann et al. with a shaft sealing ring as taught by Mabee will prevent any object from going in and out of the system that may potentially damage the system. 

Re-claim 15, the modified system of Zimmermann et al. as set forth above discloses the coil core (note 17 and 18 of Wendler and 48 and 96 of Sommer) has an annular recess in which a coil winding is accommodated. 
Re-claim 16, the modified system of Zimmermann et al. as set forth above discloses the brake surface part (note 13 of Wendler and 14 of Sommer) is centered on the bearing flange (note 5 of Wendler and 39 of Sommer).
Re-claim 17, the modified system of Zimmermann et al. as set forth above discloses the bearing flange (note 5 of Wendler and 39 of Sommer) is centered on the cover part and the 
Re-claim 18, the modified system of Zimmermann et al. as set forth above discloses a spring element (note 15 of Wendler and 88 of Sommer), which is braced on the coil core (note 17 of Wendler and 48 of Sommer), applies a spring force to the armature disk (note 14 of Wendler and 74 of Sommer).
Re-claim 20, the modified system of Zimmermann et al. as set forth above discloses a dome component (note 39 of Wendler), which surrounds the brake and/or the coil core, the armature disk, and the brake pad carrier, is connected to be bearing flange by screws (note the screw adjacent the screw 4 of Wendler).
Re-claim 23, the modified system of Zimmermann et al. as set forth above discloses the shaft (note the shaft 10 in fig. 11 of Zimmermann et al.) projects from the housing part (note 23 in fig. 11 of Zimmermann et al.) on both sides.
Re-claim 24, the modified system of Zimmermann et al. as set forth above discloses an electric motor (note 3 of Wendler) is provided at a first end of the shaft (note 7 of Wendler) to introduce a torque, and the brake is situated at a second end of the shaft.
Re-claim 25, the modified system of Zimmermann et al. as set forth above discloses the cover part has an axially directed depression into which the bearing flange partially projects, an axial region covered by the depression overlapping an axial region covered by the bearing flange (note the meeting areas of the cover part 1 and the flange 5 of Wendler), and a non-vanishing distance exists in a radial clearance region covered by the depression between the bearing flange and the cover part.
Re-claim 26, the modified system of Zimmermann et al. as set forth above discloses the axial region covered by the depression in the cover part overlaps the axial region covered by the bearing mount provided on the bearing flange (note the meeting areas of the cover part 1 and the flange 5 of Wendler).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in fig. 11 of Zimmermann et al. (US 6,328,655 B1) in view of Wendler (US 3,665,231) and Sommer (US 4,921,078), and further in view of Rundle (US 4,049,089). 
Regarding claims 21 and 22, the modified system of Zimmermann et al. as set forth above discloses a cable bushing (note the cable connected to the coil 35 as shown in fig. 1 Rundle and 98 of Sommer) for electrical lines for supplying coil winding but fails to disclose the cable bushing to be disposed on the bearing flange or the dome component as recited in the claims.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the cable bushing for the electrical lines on any desired location of the system including on the bearing flange or the dome component, since it has been held that rearranging parts of an invention involves only routine skill in the art to protect the electrical lines from being damaged.    

Response to Arguments
Applicant’s arguments with respect to claims 13 and 15-26 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657